PER CURIAM.
On this appeal by the' defendant below from conviction of possession and sale of marijuana, upon which he was sentenced to 90 days in jail and placed on probation for two years, the appellant seeks reversal on the contentions that the trial court unduly and improperly restricted cross-examination of a witness and that the evidence as to identity was insufficient. We have considered appellant’s contentions in the light of the record and briefs, and conclude that no reversible error has been shown.
Affirmed.